Citation Nr: 0805857	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for other post-
operative left knee disability, including instability, 
currently rated 20 percent disabling. 

3.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated 10 percent disabling. 

4.  Entitlement to an increased evaluation for instability of 
the right knee, currently rated 20 percent disabling. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1979 
to January 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, denying an increased evaluation from the 10 percent 
assigned for right knee arthritis, and denying an increased 
evaluation from the 20 percent assigned for left knee 
chondromalacia.  By a February 2005 decision review officer 
(DRO) decision, the RO granted a separate 20 percent 
evaluation for right knee instability, and a separate 10 
percent evaluation for left knee arthritis.  By a January 
2005 statement of the case (SOC), the DRO otherwise continued 
(denying an increase) the 10 percent assigned for right knee 
arthritis, and the 20 percent assigned for left knee 
disability (other than arthritis), including chondromalacia 
and instability.  

The appeal also arises from a November 2005 RO decision 
denying TDIU.

In June 2007 the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  A transcript of the hearing is 
contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The majority of the veteran's service medical records are 
missing.  However, there is fortunately a service separation 
examination and a Medical Board evaluation.  The January 1985 
separation examination noted that the veteran had a history 
of two arthroscopies and two arthrotomies.   

The January 1985 service Medical Board evaluation carefully 
documented the veteran's history of his knee disabilities.  
The veteran was first seen for left knee difficulties in 
February 1983, with aspiration of the knee twice in 1983, 
followed by an arthroscopy in January 1984 with some 
debridement of the medial meniscus.  Due to a lack of 
improvement in the knee, a second arthroscopy was conducted 
in May 1984, without significant findings.  At that latter 
surgery, minor retropatellar degradation of the cartilage was 
found and this was debrided.  The veteran was diagnosed with 
a cyst on the medial meniscus in September 1984, and 
accordingly in October 1984 he underwent arthroscopy with 
arthrotomy.  A large area of chondromalacia of the left 
lateral femoral condyle was found during that surgery, 
treated with shaving and drilling.  In November 1985 the 
veteran again complained of severe left knee pain, which was 
treated with an intravenous antibiotic and the taking of a 
left knee fluid culture.  The veteran thereafter reported 
reduced knee pain.  

However, shortly thereafter the veteran reported inability to 
ambulate and the veteran was accordingly hospitalized from 
December 1984 to January 1985 for physical therapy.  However, 
the physical therapist during this hospitalization felt that 
the veteran was not giving maximal effort, and noted that the 
veteran's evaluation, including capacity for range of motion, 
was "decidedly variable" and "very inconsistent" from one 
day to the next.  The veteran was accordingly referred for 
psychiatric evaluation, but no psychiatric pathology was 
found.  The psychiatric examiner concluded that the veteran 
was presenting a more severe and debilitating clinical 
picture than was clinically warranted.  Psychiatric batteries 
revealed that the veteran produced a "high and 
unsophisticated lie scale."  

Also during that December 1984 to January 1985 
hospitalization, the veteran provided a history of left knee 
injury noted to be inconsistent with record, in which he 
contended that the left knee condition was an injury 
originating in July 1983 when the pad from a missile fell off 
a truck and struck him in the medial left knee.  

Upon examination in January 1985, the veteran presented with 
a condition of the left knee with purported motion of the 
knee limited to 20 degrees extension and 90 degrees flexion.  
However, examination was conducted under anesthesia, and as 
soon as the veteran was unconscious, the knee straightened 
completely by itself.  Examination under anesthesia revealed 
full range of motion of the knee without limitations, and 
apparently stable ligamentous structures.  The service 
Medical Board recommended that the veteran be separated from 
service based on the lack of likelihood that he would improve 
in the near future, in light of the long-standing nature of 
his knee condition, to the mutual benefit of the veteran and 
the Armed Services.  

Thus, in short, the veteran's complained-of severe left knee 
pain condition in service was characterized by a history of 
treatments including arthroscopies and arthrotomy, though 
with continued complaints which were found to be out of 
proportion to the physical disability of the knee, as 
supported by both examination under anesthesia and 
psychological evaluation.  

Medical records post service reflect that the veteran did not 
have any surgeries to the left knee following his separation 
from service in January 1986.  The veteran filed a claim for 
service connection for his left knee in January 1986, and 
when asked to provide information concerning his then-alleged 
injury to the knee in 1983, he contended that the injury 
occurred in the course of "field maneuvers in Ft. Bliss, 
Texas."  He then further contended, "I have went (sic) 
under surgery 5 times."  Thus, at the time of this filing 
the reported number of surgeries was in excess of the actual 
number of three (January 1984 arthroscopy, May 1984 
arthroscopy, and October 1984 arthroscopy with arthrotomy), 
but his exaggeration had not yet reached seven past 
surgeries, as he was to later report.

The veteran provided a new narrative of in-service knee 
injury upon a VA examination in April 2003.  The examiner 
recorded a reported history as follows: "He states he 
initially injured his left knee while on maneuvers in 1981 in 
Germany, where he was hit by a missile pad while setting up a 
missile launch system during the night.  He was MEDEVACed to 
the hospital where [he] underwent multiple procedures for 
knee reconstruction."  This report contradicts prior 
accounts in multiple details, including the year (1981 versus 
1983) and place (Germany versus Texas) of the initial injury.  
Of course, the presence of any specific injury in service is 
contradicted by the service account of initial treatment and 
subsequent treatments, as documented.  The veteran's 
narratives are consistent with noted propensities as 
identified by the psychiatric examiner in December 1984.  

Upon a VA examination of the veteran for spine disabilities 
in June 2005 (as is relevant to his appealed TDIU claim 
because he was granted a 40 percent evaluation for a low back 
disorder by a July 2005 rating action based on that 
examination), the veteran notably reported a history of low 
back pain after an explosion in service in 1983.  The January 
1985 service Medical Board evaluation noted no such history, 
with no service documentation of any low back disorder.  
Notwithstanding the June 2005 VA examiner's contention that 
he reviewed the claims file, that examiner did not question 
the validity of this reported history, though he ultimately 
concluded that the veteran's low back disorder was as likely 
as not related to the veteran's service-connected bilateral 
knee conditions.  

VA examinations of the veteran's knees in April 2003 and 
April 2004 relied on the veteran's reported history of his 
disabilities, without the claims folder available for review.  
This reported history was plainly inaccurate, as the veteran 
reported that his left knee injury originated from being hit 
by a rocket launcher in service during a maneuver, and that 
he had a total of seven knee operations consisting of three 
open repairs and reconstruction of ligaments, and four 
arthroscopies.  Based on the service medical records and 
post-service medical records within the claims folder, as 
noted, with no history of post-service surgery on the left 
knee and no history of right knee surgery, these reports may 
be reasonably characterized as false.  An examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Accordingly, remand is necessary for additional examinations 
informed by a review of the claims folders.  

The pertinent questions to be addressed upon remand are the 
severity of his service-connected disabilities and whether 
they, by themselves, result in unemployability.  These 
questions must be answered, to the extent possible, based on 
accurate information.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

The veteran separated from service based on a left knee 
disability profile which would seem to have precluded his 
long career in law enforcement post service.  As the veteran 
reported in an occupation history completed as part of a July 
1991 VA examination for compensation purposes, he worked in a 
city police department in Puerto Rico from 1985 to 1986, 
followed by work in law enforcement at a department of 
corrections in Puerto Rico from 1986 to 1988, followed by 
security work for a private security service in New York City 
from 1989 to 1990.  A November 2005 employer statement from 
the U.S. Postal Inspection Service informed that the veteran 
was employed as a Postal police officer from August 1990 
through October 2002, and that he resigned in November 2002.

While the veteran has contended that this account by the U.S. 
Postal Inspection Service is in error and that he was forced 
to leave that employment due to his physical disabilities, 
circumstances surrounding that resignation suggest that he 
did indeed resign, and that he might have continued work if 
career opportunities had been more favorable.  Specifically, 
in October 2002 the veteran sought VA treatment for his 
poorly controlled diabetes mellitus, and he then complained 
of painful, swollen feet.  However, at that visit he also 
reported that he was married and his wife had already moved 
ahead of him to Florida, that he missed his family, and that 
he had requested an employment transfer to Florida which had 
been denied by the Post Office and was on appeal.  Thus, 
rather than informing of any service-connected disability 
causing or contributing to his ceasing employment, this 
record suggests the possibility that the veteran quit his job 
at least in part because he did not obtain his transfer and 
wished to rejoin his family in Florida.  A question is thus 
raised by this record and the evidentiary record as a whole 
concerning the factual underpinnings - the severity of his 
service-connected disabilities and the degree to which they 
preclude substantially gainful work - of his claims for 
increased evaluations and for TDIU.  

According to the veteran's report of work history in June 
2003 in support of a claim for Social Security Disability 
benefits, his duties as a Federal law enforcement officer for 
the U.S. Postal Police consisted of patrolling Post Offices, 
requiring waking for 20 minutes per day, standing for 30 
minutes per day, and sitting for seven-and-a-half hours per 
day.  In that report he stated that he could not stand or 
walk for long distances due to foot swelling as well as pain 
in the knees and back, and he had to keep his feet elevated 
due to progressive numbness in his feet.  He also then 
reported advanced degenerative changes affecting not only the 
knees and back but also the hands and shoulders, and further 
complained of constant migraine headaches.  

An October 2005 VA treatment record assessed a left foot drop 
associated with peripheral neuropathy, with mixed loss of 
protective sensation to microfilament.  This record assesses 
diabetes mellitus in poor control, consistent with prior 
records.  The veteran's use of a mobility scooter is there 
attributed to multiple health problems including coronary 
artery disease, neuropathy, and degenerative joint disease.  
Thus questions are raised as to the level of impairment due 
to service-connected disabilities, as contrasted with 
impairment due to non-service-connected conditions.  

To afford a better picture of the veteran's impairment to 
support his claim for TDIU, a social-industrial survey should 
be conducted, inquiring as to the level of the veteran's 
function at his employment up until he resigned on November 
30, 2002, and inquiring as to his level of current 
functioning.  

A further Veterans Claims Assistance Act (VCAA) notice 
addressing all the appealed claims should also be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
submit all pertinent evidence in his 
possession.  The notice should include an 
explanation as to the information or 
evidence needed in furtherance of his 
claims, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Notice should further include all 
necessary information pursuant to 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  In 
that regard, the notice must inform the 
veteran of the all of the following:

a.  That to substantiate a claim, the 
claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life;

b.  For each service-connected 
disability, at least general notice, if 
applicable, that particular rating 
criteria distinct from simply worsening 
of the disability or increased 
impairment of work capacity, such as 
specific measurements or findings, are 
required for an increased  evaluation; 

c.  That if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and

d. Examples (examples must be provided) 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Request that the veteran provide 
information about all instances of 
medical treatment (source, location, and 
dates of treatment) for his low back from 
2005 to the present, and knees from 2003 
to the present.  With appropriate 
authorization, request all records not 
yet obtained, and all attempts should be 
annotated for the file along with the 
results of the search for evidence.

The veteran should also be asked to 
provide appropriate contact information 
for past employers, and information 
concerning any recreational activities 
from 2003 to the present.

3.  Thereafter, a social and industrial 
survey should be conducted by a qualified 
social worker.  A detailed work history 
should be elicited, and an assessment of 
the veteran's day-to-day functioning 
should be made.  The claims folder should 
be made available to the social worker 
prior to the social and industrial 
survey, and he or she should consider 
pertinent findings based on objective or 
reliable evidence, as contrasted with 
findings based solely on self-reports of 
activities or levels of impairment.  The 
social worker should note questions 
raised in the body of this remand 
concerning the circumstances surrounding 
the veteran's resigning from the Post 
Office in November 2002, and concerning 
his service-connected and non-service-
connected disabilities.  Before 
conducting the survey, the social worker 
should review the claims folder and a 
copy of this remand.  

a.  The social worker should make 
appropriate inquiries to indicated 
persons or establishments, including 
family members, neighbors, and current 
and former places of work, recreation, 
or treatment, with an emphasis on 
seeking unbiased observers.  The social 
worker should address the veteran's 
levels of functioning, particularly with 
regard to ambulation or other physical 
activity, and demonstrated capacities 
for work-like activities.  

b.  The social worker should explore the 
circumstances surrounding the veteran's 
resigning from the Post Office in 
November 2002, and the degree to which 
this may have been due to his service-
connected low back disorder and left and 
right knee disorders.  

c.  To the extent possible, the social 
worker should comment on the degree of 
social and industrial impairment which 
the veteran experiences as a result of 
his low back disorder and left and right 
knee disorders.  Again, to the extent 
possible, the social worker should 
distinguish between the impairment 
attributable to these disabilities and 
impairment attributable to any other 
conditions found, inclusive of diagnosed 
diabetes mellitus with peripheral 
neuropathy and left foot drop, coronary 
artery disease, and reported constant 
migraine headaches.

4.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to ascertain the nature and 
extent of his service-connected low back 
and right and left knee disorders, and to 
address the veteran's degree of 
incapacity for substantially gainful 
employment due solely to the service-
connected disabilities.  The claims 
folders must be made available to the 
examiners for review prior to the 
examinations, together with the newly 
obtained social and industrial survey 
report.  All clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported to allow for 
application of current rating criteria 
for disabilities inclusive of various 
disorders of the spine, any arthritis of 
the knees and associated limitations of 
motion, any chondromalacia of the knees, 
and any instability of the knees.

a.  The examiners should address the 
nature and extent of disability due to 
the veteran's service-connected left and 
right knee disorders and low back 
disorder, as contrasted with disability 
due to any other causes.  The examiners 
should distinguish these from the 
effects of other disabilities, inclusive 
of documented poorly controlled diabetes 
mellitus with peripheral neuropathy and 
possible demyelinating processes 
affecting the peripheral nerves; 
coronary artery disease with peripheral 
vascular complications including 
swelling affecting the feet/lower 
extremities; arthritis of multiple other 
joints including the hips, shoulders, 
and hands; and reported constant 
migraine headaches.  Findings and 
conclusions should be based on 
examination and review of the clinical 
records, to guard against reliance on 
erroneous or exaggerated self-reported 
history and symptoms.  

b.  The orthopedic examiner must address 
ranges of painless motion of the 
thoracolumbar spine as well as the spine 
as a whole, and the knees.  Any pain 
with motion or pain with other 
functional use should be noted.  
Regarding limitation of motion found, 
the orthopedic examiner should comment 
on the presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, and functional loss resulting 
from any such manifestations.  The 
examiner should attempt to provide a 
range of useful motion for the 
thoracolumbar spine, as well as the 
spine as a whole, and for each knee, in 
both flexion and extension, with 
consideration of these impacting factors 
of pain, weakened movement, excess 
fatigability, and incoordination.  The 
orthopedic examiner should also address 
the extent of any subluxation or lateral 
instability for each knee, and any other 
disability found in each knee.  In 
addressing all these issues, the 
orthopedic examiner should seek 
objective indicia of any reported pain, 
pain on undertaking motion, weakened 
movement, excess fatigability, 
incoordination, and instability.  

c.  The neurological examiner should 
address, for each lower extremity, the 
extent of impairment of functioning 
attributable to any low back 
radiculopathy (if present), as 
differentiated (to the extent possible) 
from any unrelated lower extremity 
impairments and systemic impairments, to 
include peripheral neurological disease 
and peripheral vascular disease as 
associated with the veteran's diabetes 
mellitus and coronary artery disease.
 
d.  The neurological examiner should 
report any specific information 
concerning the frequency and duration of 
incapacitating episodes in the past 
12 months due to any low back 
degenerative disc disease which may be 
present.  In so doing, the examiner 
should note that such incapacitating 
episodes are to be defined as periods in 
which bed rest was required as 
prescribed by a treating medical 
practitioner.  Hence, the examiner 
should base this assessment solely on 
total duration of periods of prescribed 
bed rest, if any, as proven by 
documented medical instructions.  

e. Finally, the examiner should provide 
an opinion as to whether the service-
connected disabilities alone preclude 
the veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, irrespective of 
age and any non-service-connected 
disabilities or health issues.  A 
complete rationale, supported by medical 
evidence, should be provided for all 
opinions expressed.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

5.  Thereafter, and following any 
development indicated by obtained 
records, readjudicate the appealed claims 
de novo.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

